THE plaintiffs had in the last term recovered a verdict against the defendant, who on making a case, had obtained the usual certificate to stay proceedings ; to set aside which, the plaintiffs gave notice of a motion, but not attending to argue it,
Caines for the defendant, pn the last day of term, applied for costs, which the court was pleased to order.
N. B. It was during this term intimated by the bench that they would not hear any argument to set aside a judge’s certificate to stay proceedings 011 a case made